DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-48 have been cancelled.  New claims 49-63 have been added.  As a result, claims 49-63 are pending in this office action.

The drawings received on August 06, 2021 have been accepted by the Examiner.

The Preliminary Amendment filed on November 03, 2021 has been acknowledged.


Information Disclosure Statement 3.
The information disclosure statements (IDS) submitted on March 13, 2021; and November 03, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.



Priority
The instant application 17396488, filed 08/06/2021 is a continuation of 16048113, filed 07/27/2018, now U.S. Patent #11100137; 16048113 is a continuation of 14596154, filed 01/13/2015, now U.S. Patent #10068003; 14596154 is a continuation of 14086741, filed 11/21/2013, now U.S. Patent #9015202; 14086741 is a continuation of 11320538, filed 12/27/2005, now U.S. Patent #8615530 and 11320538 Claims Priority from Provisional Application 60648950, filed 01/31/2005


Claim Objections
Claim 49 is objected to because of the following informalities:  In claim 49, line 9, the recited “signals” should read -signal-  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 49, 54 and 59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 11, 100, 137; claims 1 of U.S. Patent No. 10,068,003, claim 1 of U.S. Patent No. 9,015,202; and claim 1 of U.S. Patent No. 8,615,530.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,068,003, claim 1 of U.S. Patent No. 9,015,202 and claim 1 of U.S. Patent No. 8,615,530 contain every element of claims 49, 54 and 59 of the instant application and as such anticipates claims 49, 54 and 59 of the instant application.  
The following table shows the claims in the instant application that are rejected by corresponding claims in U.S. Patent No. 8,615,530 and U.S. Patent No. 9,015,202.

Claims Comparison Table
U.S. Patent No. ‘530
U.S. Patent  ‘202
Instant application
1. A method comprising: executing instructions by a processor to: transform an unlabeled tree in a set of unlabeled trees to a binary labeled tree (BLT) in a set of BLTs, said unlabeled tree and BLT being elementary equivalents in that there exists a transformation between said unlabeled tree and said BLT according to a one to one and onto mapping between said set of unlabeled trees and said set of BLTs, said transformation comprising application of one or more graphical operations to a tree; and further comprising executing said instructions by said processor to transform said unlabeled tree to said BLT by: transforming said unlabeled tree to a node labeled tree, said unlabeled tree and said node labeled tree being elementary equivalents; and transforming said node labeled tree to said BLT; wherein said transforming said unlabeled tree to said node labeled tree further comprises: identifying frontier nodes of said unlabeled tree; pruning one or more terminal node children of said frontier nodes; and expressing remaining unpruned terminal nodes of said unlabeled tree as representing node labels of nodes corresponding with parent nodes of said remaining unpruned terminal nodes.
1. A method comprising: executing instructions by a processor; the method comprising: transforming an unlabeled tree to a binary labeled tree (BLT), said unlabeled tree and BLT being elementary equivalents; wherein said transforming said unlabeled tree to said BLT further comprises: transforming said unlabeled tree to a node labeled tree, said unlabeled tree and said node labeled tree being elementary equivalents; and transforming said node labeled tree to said BLT; wherein nodes in said node labeled tree are associated with node label values, and wherein said transforming said node labeled tree to said BLT further comprises representing node label values of selected ones of said nodes in said node labeled tree as one or more nodes coupled to nodes in said BLT corresponding with said selected nodes; wherein said node label values are associated with numerals, and wherein said representing node label values of selected ones of said nodes in said node labeled tree further comprising: associating said node label values of said selected nodes in said node labeled tree with corresponding BLTs and/or BLT portions according to an association of trees and numerals; and representing said node label values of said selected nodes in said BLT with said corresponding BLTs and/or BLT portions.
49. A method of converting signal values representing one or more complex two dimensional graphical hierarchies for more convenient processing and/or storage, said one or more complex two dimensional graphical hierarchies being in the form of one or more tree hierarchies, said method comprising: accessing instructions from one or more physical memory devices for execution by one or more processors; executing said instructions accessed from said one or more physical memory devices by said one or more processors; storing, in at least one of said physical memory devices, signals values resulting from having executed said accessed instructions on said one or more processors, wherein said one or more physical memory devices also store a database or a portion thereof; wherein said accessed instructions to transform said database, or said portion thereof, to one or more complex two dimensional graphical hierarchies; and wherein executing said transformation instructions further comprising: accessing, from said one or more physical memory devices, signal values representing one or more unlabeled complex two dimensional graphical hierarchies from said database; transforming said signal values representing one or more unlabeled complex two dimensional graphical hierarchies to signal values representing one or more labeled complex two dimensional graphical hierarchies; and storing said signal values representing said one or more labeled complex two dimensional graphical hierarchies, wherein said signal values before and after transformation correspond to content in said database.






Claims rejection 35 U.S.C. 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 49-63 are rejected under 35 U.S.C. 102(b) as being anticipated by
LeTourneau (US Patent No. 6,055,537).

Regarding claims 49, 54 and 59 LeTourneau discloses a method of converting signal values representing one or more complex two dimensional graphical hierarchies for more convenient processing and/or storage, said one or more complex two dimensional graphical hierarchies being in the form of one or more tree hierarchies (LeTourneau see Col. 6,lines 8-13, To support these newer applications, complexly structured trees or labeled trees in a great number of variations have been proposed as an appropriate or even as the/a single universal data structure appropriate for nested or hierarchical systems), said method comprising:
 accessing instructions from one or more physical memory devices for execution by one or more processors (LeTourneau see Col. 2, 42-50, the invention includes a processor, a table facility, a command facility and a memory); 
executing said instructions accessed from said one or more physical memory devices by said one or more processors (LeTourneau see Col. 2, 42-50, the invention includes a processor, a table facility, a command facility and a memory); 
storing, in at least one of said physical memory devices (LeTourneau see Col. 1, 14-16), a computer structure for storing and manipulating information), signals values resulting from having executed said accessed instructions on said one or more processors, wherein said one or more physical memory devices also store a database or a portion thereof (LeTourneau see Col. 2, 42-50, The table facility generates a table of prime numbers and associates a unique data structure with each prime number. The data structures include container data types such as heaps, strings, trees, tables, or any combination thereof); 
wherein said accessed instructions to transform said database, or said portion thereof (LeTourneau see Col. 2, 50-55, The command facility translates an inbound command from an external structure and provides a command to the processor. The processor manipulates the memory to provide a response to the inbound command), to one or more complex two dimensional graphical hierarchies (LeTourneau see Col. 2, 50-55, creating, manipulating, and displaying data structures and container data types. The structures created are adaptable to imitate known data structures and are flexible enough to describe and manipulate new data structures); and 
wherein executing said transformation instructions further comprising:
accessing, from said one or more physical memory devices, signal values representing one or more unlabeled complex two dimensional graphical hierarchies from said database (LeTourneau see Col. 2, 42-50, The table facility generates a table of prime numbers and associates a unique data structure with each prime number. The data structures include container data types such as heaps, strings, trees, tables, or any combination thereof. The table facility may further incorporate); 
transforming said signal values representing one or more unlabeled complex two dimensional graphical hierarchies to signal values representing one or more labeled complex two dimensional graphical hierarchies; and storing said signal values representing said one or more labeled complex two dimensional graphical hierarchy, wherein said signal values before and after transformation correspond to content in said database (LeTourneau see Col. 7, 42-50, In this way every labeled tree (of labeled trees) is converted into a unique (up to commutative rearrangement) well formed parenthesis string and any such well formed parenthesis string corresponds to some labeled tree (of labeled trees). This translation is also a 1-1 matching).

Regarding claims 50, 55 and 60, LeTourneau discloses wherein said one or more labeled complex two dimensional graphical hierarchies comprise one or more node labeled tree hierarchies (LeTourneau see Col. 7, 42-50, In this way every labeled tree (of labeled trees) is converted into a unique (up to commutative rearrangement) well formed parenthesis string and any such well formed parenthesis string corresponds to some labeled tree (of labeled trees). This translation is also a 1-1 matching).

Regarding claims 51, 56 and 61 LeTourneau discloses associating said signal values representing node labeled tree hierarchies with corresponding tree hierarchies and/or labeled tree hierarchy portions according to an association of tree hierarchies and signal values representing numeral values (see LeTourneau Col. 8, lines 6-10, it is an enumeration of the prime natural numbers with each prime natural number uniquely associated or coupled with a tree. It is exactly this association of primes and trees that forms a core of the present invention. See FIGS. 8A-C and Table 1). 

Regarding claims 52, 57 and 62 LeTourneau discloses w wherein said one or more labeled complex two dimensional graphical hierarchies comprise one or more edge labeled tree hierarchies (see LeTourneau Col. 8, lines 6-10, it is an enumeration of the prime natural numbers with each prime natural number uniquely associated or coupled with a tree. It is exactly this association of primes and trees that forms a core of the present invention. See FIGS. 8A-C and Table 1; see LeTourneau Col. 7, lines 14-40, an edge labeled tree whose root is labeled 3, and which has the three subtrees as shown below is naturally represented by either of the sequences of displayed symbols: (66)   (3(0(2))(1(3))(0(0)(1))) or (11(0(10))(1(11))(0(0)(1))). (67)   To convert any labeled finite tree, LT, into a binary string). 

Regarding claims 53, 58 and 63 LeTourneau discloses associating said signal values representing node labeled tree hierarchies with corresponding tree hierarchies and/or labeled tree hierarchy portions according to an association of tree hierarchies and signal values representing numeral values (see LeTourneau Col. 7, lines 9-18, Each natural number node labeled finite rooted connected unordered tree, hereafter a Labeled Tree, LT, is naturally and by conventional wisdom represented as a finite well formed strings of matched left and right parenthesis, with a single natural number label associated with each left hand root parenthesis).
 
Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164